Citation Nr: 1146780	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-06 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of spontaneous pneumothorax, right hemithorax.

2.  Entitlement to service connection for stable small nodules in the right mid lobe on the lung. 

3.  Entitlement to service connection for residuals of tonsillitis, to include rheumatic arthritis and a heart condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to November 1964.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In November 2009, the Board remanded the Veteran's claims for further examination.  Regrettably, as outlined below, an additional remand is necessary before appellate review may proceed on these matters.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of service connection for residuals of spontaneous pneumothorax, right hemithorax, stable small nodules in the right mid lobe on the lung, and the residuals of tonsillitis.

The Veteran contends that during service he developed a pneumothorax, and that he continues to suffer from residuals of that injury.  Specifically, the Veteran contends that his in-service diagnosis of a pneumothorax caused scarring of the lung, small nodules on his right lung, atelectasis, and loss of lung capacity due to moderate obstructive lung defect.  Additionally, the Veteran contends that during service he contracted tonsillitis, but that his tonsils were not removed during service; that his tonsillitis returned after service, and his tonsils were removed; that he then developed-as a complication of his post-service tonsillitis-strep throat; that the strep throat developed into rheumatic fever; and that he continues to suffer from residuals of rheumatic fever.  Specifically, the Veteran contends that rheumatic fever caused rheumatic arthritis and a heart condition.  

The Veteran's service treatment records confirm that he was diagnosed with pneumothorax and tonsillitis during service.  

The Veteran's medical treatment records note diagnoses of a stable small nodule in the right mid lobe on the lung, diagnosed by a private physician in September 2001 and by a VA physician in August 2006; moderate obstructive lung defect, diagnosed by a VA physician in August 2006; and arthritis, dating back to 1982.

The Veteran was afforded a VA examination in February 2010.  After examining the Veteran, the examiner noted that the there was no evidence to a diagnosis of rheumatic fever or strep throat, a normal chest x-ray, and no residuals from the prior spontaneous right pneumothorax.  The examiner stated that there was no evidence in any medical records that confirm that the Veteran had rheumatic fever, and there was no documentation at the examination to support a claim that he had arthritis caused by rheumatic fever.  Furthermore, the examiner stated that there was no documentation in his service medical records of strep throat; all throat culture results in service were normal.  Moreover, the examiner noted that no documentation was provided to support a claim of any complication by strep throat including rheumatic fever as a complication of strep throat.  

Additionally, the examiner stated that she found no medical records concerning treatment for tonsillitis or complications of tonsillitis.  She also stated that she did not locate documentation in Dr. Hale's medical records of chronic lung disease.  The examiner stated that the Veteran's chest x-ray that day was normal.  Moreover, she stated that documentation to support a claim of any current lung residual form spontaneous right pneumothorax that occurred more than 40 years ago, was not provided.  The examiner concluded that the chest x-ray taken showed asymptomatic healed, scattered granulomas.  Additionally, she noted that the Veteran had no symptomatic pulmonary nodule.  She stated that the granulomas had no medical connection to prior spontaneous pneumothorax.  Lastly, the examiner stated that there was no documentation in current medical literature to support a medical connection between pneumothorax and granulomatous disease.  

Additionally, in a June 2010 VA examination addendum, the examiner stated that there were no objective test results or medical records to support the statements made by Dr. Travis, and that the examiner had no objective medical evidence that would cause her to change her opinions of February 2010.  Furthermore, the examiner stated that there was no documentation in the C-file that would allow her to confirm the statement made by Dr. Travis.  

Significantly, however, in rendering this opinion, the examiner appears to have relied on an inaccurate factual history.  In this regard, the examiner stated that he did not locate documentation in Dr. Hale's medical records of a chronic lung disease.  However, the examiner failed to discuss the June 2006 VA examination report that noted that the Veteran had moderate obstructive lung defect.   Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history).  Furthermore, the examiner failed to take into account the January 2010 and February 2010 private physician letters, which related the Veteran's current disabilities to diagnoses of a pneumothorax and tonsillitis during service.  Moreover, the examiner failed to discuss the Veteran's lay evidence of continuity of symptomatology when offering his opinion as to etiology.  As such, the examination report is not adequate for rating purposes, and this matter must be remanded.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service); see also 38 C.F.R. § 4.2 (2010) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  

Additionally, the examiner stated that there were no objective test results or medical records to support the statements made by Dr. Travis.  However, private treatment records from Dr. Travis were associated with the claims file after the Veteran was afforded the VA examination in February 2010 and the June 2010 addendum.  Private treatment records submitted show that pulmonary function testing was performed and indicated a severely reduced forced vital capacity.  Additionally, the Veteran submitted a November 2010 private physician letter discussing his in-service diagnoses and current disabilities.  However, these records were not reviewed by the VA examiner when making her determination regarding the Veteran's claims of service connection.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (holding that when the record does not adequately reveal the current state of the claimant's disability, the statutory duty to assist requires a thorough and contemporaneous medical examination, which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  

The Board is without medical expertise to determine if the Veteran has residuals of the in-service spontaneous pneumothorax, right hemithorax, stable small nodules in the right mid lobe on the lung, and residuals of tonsillitis diagnosed in service.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, another VA examination should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the report, the VA examiner must acknowledge and discuss the Veteran's lay statements, to include reports of continuity since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

Lastly, the Board finds that a remand is also necessary to obtain any outstanding private treatment records with respect to the Veteran's claims.  The Veteran submitted a January 2010 opinion letter from his private physician, discussing his current heart conditions.  However, private treatment records from this doctor pertaining to the Veteran's heart conditions have not yet been associated with the claims file.  As these private treatment records may contain information pertinent to his claims, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran should be contacted to provide any additional treatment records in his possession or authorize VA to obtain those records on his behalf. 

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any outstanding treatment records from any private medical providers, to include Dr. Travis, who have treated him for his claimed respiratory, arthritic, and heart conditions.

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After the foregoing, schedule the Veteran for respiratory VA examination to assess the nature and etiology of the Veteran's currently diagnosed lung conditions, moderate obstructive lung defect and a small stable nodule in the right mid lobe.  The claims file and a copy of this remand must be made available to and reviewed by the examiner, who has not previously examined the Veteran, in conjunction with the examination.  All necessary tests should be conducted.

The examiner should diagnose any respiratory disabilities found to be present.  Additionally, the examiner should opine as to whether it is at least as likely as not that any current respiratory disabilities found to be present, to include atelectasis, moderate obstructive lung defect, and/or a small stable nodule in the right mid lobe, had its onset in service or is related to any in-service disease, event, or injury, to include the pneumothorax.

In offering these opinions, the examiner should specifically acknowledge and comment on the evidence of record, such as the Veteran's service treatment records, which shows a diagnosis of pneumothorax; private treatment records; the March 2008, February 2010, and November 2010 private physician opinion letters; the August 2006, February 2010, and June 2010 VA examination and addendum reports, the Veteran's lay statements, and any other relevant information.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3. Additionally, schedule the Veteran for a separate VA examination with a Rheumatologist, to assess the nature and etiology of the Veterans arthritis, heart murmur, and cardiomyopathy.  The claims file and a copy of this remand must be made available to and reviewed by the examiner, who has not previously examined the Veteran, in conjunction with the examination.  All necessary tests should be conducted.

A. The examiner should diagnose any arthritic condition found to be present.  Additionally, the examiner should opine as to whether it is at least as likely as not that any current arthritic condition, to include rheumatic arthritis, had its onset in service or is related to any in-service disease, event, or injury, to include an in-service diagnosis of tonsillitis.  Specifically, the examiner should provide an opinion as to whether it is at least as likely as not (1) that the Veteran's strep throat developed as a complication of tonsillitis; (2) that the Veteran developed rheumatic fever as a complication of strep throat; and (3) that the Veteran's arthritis is causally related to his past incurrence of rheumatic fever.

B. Additionally, the examiner should diagnose any heart conditions found to be present.  Additionally, the examiner should opine as to whether it is at least as likely as not that any current heart conditions, to include a heart murmur and cardio myopathy, had its onset in service or is related to any in-service disease, event, or injury, to include an in-service diagnosis of tonsillitis.  Specifically, the examiner should provide an opinion as to whether it is at least as likely as not (1) that the Veteran's strep throat developed as a complication of tonsillitis; (2) that the Veteran developed rheumatic fever as a complication of strep throat; and (3) that the Veteran's heart conditions, to include a heart murmur and cardio myopathy, are causally related to his past incurrence of rheumatic fever.

The examiner should not rely solely on the absence of medical documentation of post-service incurrence of rheumatic fever or strep throat as a basis for determining that no nexus exists.

In offering these opinions, the examiner should specifically acknowledge and comment on the evidence of record, such as the Veteran's service treatment records, which shows a diagnosis of tonsillitis; private treatment records; the January 2010, February 2010, and November 2010 private physician opinion letters; the August 2006, February 2010, and June 2010 VA examination and addendum reports, the Veteran's lay statements, and any other relevant information.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4. Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




